Putnam, J.:
In this case the questions raised are substantially the same as in People v. Edwin Shaver (ante, p. 21). It was also claimed in this case that the original judgment and sentence was void for uncertainty, because it fixed no place of imprisonment, and that the Court of Sessions had no power to modify the judgment of a Court of Special Sessions by adding the words “in the county jail of Delaware county.” Under the provisions of the Code of Criminal Procedure, I should say there could be no doubt as to the power of the court below to modify the judgment rendered by the justice by adding the words in question. I think the same disposition should be made of this case as in that of People v. Edwin Shaver.